UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-08962 Franklin Templeton Money Fund Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code:_ 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 12/31/16 Item 1. Reports to Stockholders. Contents Semiannual Report Franklin Templeton U .S. Government Money Fund 3 Performance Summary 5 Your Fund's Expenses 6 Financial Highlights and Statement of Investments 7 Financial Statements 11 Notes to Financial Statements 14 The Money Market Portfolios 18 Shareholder Information 29 Visit franklintempleton.com for fund updates, to access your account, or to find helpful financial planning tools. 2 Semiannual Report franklintempleton.com Semiannual Report Franklin Templeton U.S. Government Money Fund This semiannual report for Franklin Templeton U.S. Government Money Fund covers the period ended December 31, 2016. Your Fund’s Goal and Main Investments The Fund seeks to provide as high a level of current income as is consistent with preservation of shareholders’ capital and liquidity. The Fund invests through The U.S. Government Money Market Portfolio (the Portfolio) mainly in government securities, cash and repurchase agreements collateralized fully by government securities or cash. 1 The Fund attempts to maintain a stable $1.00 share price. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency or institution. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. The Fund’s sponsor has no legal obligation to provide financial support to the Fund, and you should not expect that the sponsor will provide financial support to the Fund at any time. Performance Overview In December, the U.S. Federal Reserve Board (Fed) raised interest rates to 0.50%–0.75%. However, rates remained low and the Fund’s Class A share’s seven-day effective yield remained unchanged at 0.00% from June 30, 2016, through December 31, 2016, as shown in the Performance Summary on page 5. Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236. Economic and Market Overview The U.S. economy strengthened during the six months under review. Growth accelerated in the third quarter, but moderated in the fourth quarter as higher consumer spending, private inventory investment, residential investment, business investment, and state and local government spending were partially offset by lower exports and federal government spending. Manufacturing conditions remained volatile but generally expanded, and the services sector continued to grow. The unemployment rate decreased slightly from 4.9% in June 2016 to 4.7% at period-end. 2 Monthly retail sales were volatile, but grew during most of the review period. Inflation, as measured by the Consumer Price Index, remained relatively subdued for most of the period, but rose in 2016’s fourth quarter. After maintaining its target interest rate in the 0.25%–0.50% range for nearly a year, the Fed, at its December meeting, increased its target range for the federal funds rate to 0.50%–0.75%, as policymakers noted improvement in U.S. labor market and inflation. The Federal Open Market Committee also hinted at three additional hikes in 2017. Furthermore, the Fed raised its forecast for 2017 U.S. economic growth, and lowered its unemployment projections. The 10-year Treasury yield, which moves inversely to price, shifted throughout the period. It rose from 1.49% on June 30, 2016, to a period high of 2.60% on December 15, 2016. However, negative interest rates in Japan and Europe, and central banks’ purchases of government bonds pushed down the Treasury yield. The Treasury yield reached a period low of 1.37% in early July. The yield rose in October, due to positive economic data and signals from the Fed on the possibility of an increase in interest rates in the near term, and ended the period at 2.45%. The U.S. Treasury yield further increased in Portfolio Composition 12/31/16 % of Total Net Assets U.S. Government and Agency Securities 82.6 % Repurchase Agreements 20.4 % Other Net Assets (3.0 )% 1. Although U.S. government-sponsored entities may be chartered by acts of Congress, their securities are neither issued nor guaranteed by the U.S. government. Please see the Fund’s prospectus for a detailed discussion regarding various levels of credit support for government agency or instrumentality securities. The Fund’s yield and share price are not guaranteed and will vary with market conditions. 2. Source: Bureau of Labor Statistics. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 10. franklintempleton.com Semiannual Report 3 FRANKLIN TEMPLETON U.S. GOVERNMENT MONEY FUND November and December, amid a bond market selloff, based on investor expectations that possible expansionary fiscal policies under the new U.S. president Donald Trump could lead to a stronger economy and higher inflation, and the Feds decision to increase interest rates at its December meeting. Investment Strategy Consistent with our strategy, we invest, through the Portfolio, mainly in U.S. government securities, cash and repurchase agreements collateralized fully by government securities or cash. We maintain a dollar-weighted average portfolio maturity of 60 days or less and a dollar-weighted average life of 120 days or less. We seek to provide shareholders with a high-quality, conservative investment vehicle; thus, we do not invest the Funds cash in derivatives or other relatively volatile securities that we believe involve undue risk. Managers Discussion Despite the Fed raising interest rates in December, short-term interest rates remained low, pressuring money market yields. We continued to invest the Portfolios assets in high quality, short-term securities. We appreciate your support, welcome new shareholders and look forward to serving your investment needs in the years ahead. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2016, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 4 Semiannual Report franklintempleton.com FRANKLIN TEMPLETON U.S. GOVERNMENT MONEY FUND Performance Summary as of December 31, 2016 Seven-Day Annualized Yield 1 Seven-Day Share Class (Symbol) Effective Yield (with waiver) (withoutwaiver) A (N/A) 0.00 % 0.00% -0.36% Performance data represent past performance, which does not guarantee future results. Investment return will fluctuate. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call 342-5236. Total Annual Operating Expenses 3 Share Class With Waiver Without Waiver A 0.60 % 0.67 % 1. The Fund has an expense reduction contractually guaranteed through at least 10/31/17 and a voluntary fee waiver that may be modified or discontinued at any time, and without further notice. Fund investment results reflect the expense reduction and fee waiver, to the extent applicable; without these reductions, the results would have been lower. There is no guarantee the Fund will be able to avoid a negative yield. 2. The seven-day effective yield assumes compounding of daily dividends, if any. 3. Figures are as stated in the Fund’s current prospectus, do not include the voluntary fee waiver, and may differ from the expense ratios disclosed in the Your Fund’s Expenses and Financial Highlights sections in this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown Annualized and effective yields are for the seven-day period ended 12/31/16. The Fund’s average weighted life and average weighted maturity were each 34days. Yield reflects Fund expenses and fluctuations in interest rates on Portfolio investments. franklintempleton.com Semiannual Report 5 FRANKLIN TEMPLETON U.S. GOVERNMENT MONEY FUND Your Fund’s Expenses As a Fund shareholder, you can incur two types of costs: (1) transaction costs, including sales charges (loads) on Fund purchases and redemptions; and (2) ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The table below shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The table below provides information about actual account values and actual expenses in the columns under the heading “Actual.” In these columns the Fund’s actual return, which includes the effect of Fund expenses, is used to calculate the “Ending Account Value” for each class of shares. You can estimate the expenses you paid during the period by following these steps ( of course, your account value and expenses will differ from those in this illustration ): Divide your account value by $1,000 ( if your account had an $8,600 value, then $8,600 ÷ $1,000 8.6 ). Then multiply the result by the number in the row for your class of shares under the headings “Actual” and “Expenses Paid During Period” ( if Actual Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50 ). In this illustration, the actual expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Under the heading “Hypothetical” in the table, information is provided about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. This information may not be used to estimate the actual ending account balance or expenses you paid for the period, but it can help you compare ongoing costs of investing in the Fund with those of other funds. To do so, compare this 5% hypothetical example for the class of shares you hold with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transactional costs. Therefore, information under the heading “Hypothetical” is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transactional costs were included, your total costs would have been higher. Actual Hypothetical (actual return after expenses) (5% annual return before expenses) Expenses Expenses Net Beginning Ending Paid During Ending Paid During Annualized Share Account Account Period Account Period Expense Class Value 7/1/16 Value 12/31/16 7/1/16–12/31/16 Value 12/31/16 7/1/16–12/31/16 Ratio 2 A $ 1,000 $ 1,000.00 $ 1.66 $ 1,023.54 $ 1.68 0.33 % C $ 1,000 $ 1,000.00 $ 1.66 $ 1,023.54 $ 1.68 0.33 % R $ 1,000 $ 1,000.00 $ 1.66 $ 1,023.54 $ 1.68 0.33 % 1. Expenses are equal to the annualized expense ratio, which includes the net expenses incurred by the Portfolio, for the six-month period as indicated above——in the far right column——multiplied by the simple average account value over the period indicated, and then multiplied by 184/365 to reflect the one-half year period. 2. Reflects expenses after voluntary fee waivers and expense reimbursements. 6 Semiannual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST Financial Highlights Franklin Templeton U.S. Government Money Fund Six Months Ended December 31, 2016 Year Ended June 30, (unaudited) Class A Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period. $ Income from investment operations  net investment income       Net asset value, end of period $ Total return a % % % % % % Ratios to average net assets b Expenses before waiver and payments by affiliates c % Expenses net of waiver and payments by affiliates c % Net investment income % % % % % % Supplemental data Net assets, end of period (000s) $ a Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. b Ratios are annualized for periods less than one year. c The expense ratio includes the Funds share of the Portfolios allocated expenses. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 7 FRANKLIN TEMPLETON MONEY FUND TRUST FINANCIAL HIGHLIGHTS Franklin Templeton U.S. Government Money Fund (continued) Six Months Ended December 31, 2016 Year Ended June 30, (unaudited) Class C Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period. $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations – net investment income — Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return a —% —% —% —% —% —% Ratios to average net assets b Expenses before waiver and payments by affiliates c 1.29 % 1.29 % 1.30 % 1.27 % 1.33 % 1.31 % Expenses net of waiver and payments by affiliates c 0.33 % 0.20 % 0.09 % 0.08 % 0.13 % 0.13 % Net investment income —% —% —% —% —% —% Supplemental data Net assets, end of period (000’s) $ 293,858 $ 285,670 $ 217,032 $ 222,811 $ 312,238 $ 229,615 a Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. b Ratios are annualized for periods less than one year. c The expense ratio includes the Fund’s share of the Portfolio’s allocated expenses. 8 Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST FINANCIAL HIGHLIGHTS Franklin Templeton U.S. Government Money Fund (continued) Six Months Ended December 31, 2016 Year Ended June 30, (unaudited) Class R Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period. $ Income from investment operations  net investment income       Net asset value, end of period $ Total return a % % % % % % Ratios to average net assets b Expenses before waiver and payments by affiliates c % Expenses net of waiver and payments by affiliates c % Net investment income % % % % % % Supplemental data Net assets, end of period (000s) $ a Total return is not annualized for periods less than one year. b Ratios are annualized for periods less than one year. c The expense ratio includes the Funds share of the Portfolios allocated expenses. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 9 FRANKLIN TEMPLETON MONEY FUND TRUST Statement of Investments, December 31, 2016 (unaudited) Franklin Templeton U.S. Government Money Fund Shares Value Management Investment Companies (Cost $309,004,888) 99.8% a The U.S. Government Money Market Portfolio, 0.30% $ Other Assets, less Liabilities 0.2% Net Assets 100.0% . $ a The rate shown is the annualized seven-day yield at period end. 10 Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST Financial Statements Statement of Assets and Liabilities December 31, 2016 (unaudited) Franklin Templeton U.S. Government Money Fund Assets: Investment in Portfolio, at value and cost $ 309,004,888 Receivables: Capital shares sold 1,217,286 Affiliates 95,971 Total assets 310,318,145 Liabilities: Payable for capital shares redeemed 549,742 Accrued expenses and other liabilities 51,616 Total liabilities 601,358 Net assets, at value $ 309,716,787 Net assets consist of paid-in capital $ 309,716,787 Class A: Net assets, at value $ 5,334,279 Shares outstanding 5,335,576 Net asset value per share a $ 1.00 Class C: Net assets, at value $ 293,858,342 Shares outstanding 293,862,537 Net asset value per share a $ 1.00 Class R: Net assets, at value $ 10,524,166 Shares outstanding 10,524,286 Net asset value per share. $ 1.00 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 11 FRANKLIN TEMPLETON MONEY FUND TRUST FINANCIAL STATEMENTS Statement of Operations for the six months ended December 31, 2016 (unaudited) Franklin Templeton U.S. Government Money Fund Investment income: Dividends from Portfolio $ 271,860 Expenses: Administrative fees (Note 3a) 544,727 Distribution fees: (Note 3b) Class C 881,804 Class R 23,964 Transfer agent fees: (Note 3d) Class A 2,370 Class C 114,590 Class R 3,869 Reports to shareholders 21,315 Registration and filing fees 56,602 Professional fees 19,000 Trustees’ fees and expenses 4,358 Other 4,104 Total expenses. 1,676,703 Expenses waived/paid by affiliates (Note 3e) (1,404,843 ) Net expenses. 271,860 Net investment income $ — 12 Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets Franklin Templeton U.S. Government Money Fund Six Months Ended December 31, 2016 Year Ended (unaudited) June 30, 2016 Increase (decrease) in net assets: Net investment income from operations $  $  Capital share transactions: (Note 2) Class A ) ) Class C Class R ) Total capital share transactions Net increase (decrease) in net assets Net assets (there is no undistributed net investment income at beginning or end of period): Beginning of period End of period. $ $ franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 13 FRANKLIN TEMPLETON MONEY FUND TRUST Notes to Financial Statements (unaudited) Franklin Templeton U.S. Government Money Fund 1. Organization and Significant Accounting Policies Franklin Templeton Money Fund Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Templeton U.S. Government Money Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Fund offers three classes of shares: Class A, Class C, and Class R. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The Fund invests substantially all of its assets in The U.S. Government Money Market Portfolio (Portfolio), which is registered under the 1940 Act as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. GAAP. The accounting policies of the Portfolio, including the Portfolio’s security valuation policies, will directly affect the recorded value of the Fund’s investment in the Portfolio. The financial statements of the Portfolio, including the Statement of Investments, are included elsewhere in this report and should be read in conjunction with the Fund’s financial statements. The following summarizes the Fund’s significant accounting policies. a. Financial Instrument Valuation The Fund holds Portfolio shares that are valued at the closing net asset value of the Portfolio. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. At December 31, 2016, the Fund owned 1.6% of the Portfolio. b. Income Taxes It is the Fund’s policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may recognize an income tax liability related to its uncertain tax positions under U.S. GAAP when the uncertain tax position has a less than 50% probability that it will be sustained upon examination by the tax authorities based on its technical merits. As of December 31, 2016, the Fund has determined that no tax liability is required in its financial statements related to uncertain tax positions for any open tax years (or expected to be taken in future tax years). Open tax years are those that remain subject to examination and are based on each tax jurisdiction’s statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Income received from the Portfolio and estimated expenses are accrued daily. Dividends from net investment income are normally declared and distributed daily; these dividends may be reinvested or paid monthly to shareholders. Distributions from net realized capital gains and other distributions, if any, are recorded on the ex-dividend date. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Net investment income, not including class specific expenses, is allocated daily to each class of shares based upon the relative value of the settled shares of each class. Realized and unrealized gains and losses are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and 14 Semiannual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Templeton U.S. Government Money Fund (continued) liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. e. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At December 31, 2016, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares at $1.00 per share were as follows: Six Months Ended Year Ended December 31, 2016 June 30, 2016 Class A Shares: Shares sold $ 18,829 $ 40,768 Shares redeemed (889,074 ) (1,407,204 ) Net increase (decrease) $ (870,245 ) $ (1,366,436 ) Class C Shares: Shares sold $ 138,489,809 $ 434,076,413 Shares redeemed (130,301,641 ) (365,438,558 ) Net increase (decrease) $ 8,188,168 $ 68,637,855 Class R Shares: Shares sold $ 6,175,822 $ 5,111,326 Shares redeemed (3,130,701 ) (5,605,857 ) Net increase (decrease) $ 3,045,121 $ (494,531 ) 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors and/or trustees of the Portfolio and of the following subsidiaries: Subsidiary Affiliation Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Administrative Fees The Fund pays an administrative fee to FT Services based on the Fund’s average daily net assets as follows: Annualized Fee Rate Net Assets 0.455% Up to and including $100 million 0.330% Over $100 million, up to and including $250 million 0.280% In excess of $250 million franklintempleton.com Semiannual Report 15 FRANKLIN TEMPLETON MONEY FUND TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Templeton U.S. Government Money Fund (continued) 3. Transactions with Affiliates (continued) a. Administrative Fees (continued) For the period ended December 31, 2016, the annualized effective administrative fee rate was 0.364% of the Funds average daily net assets. b. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class A shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class C % Class R % c. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: CDSC retained $ d. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholder servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. For the period ended December 31, 2016, the Fund paid transfer agent fees of $120,829, of which $50,991 was retained by Investor Services. e. Waivers and Expense Reimbursements FT Services has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Fund so that the expenses, including the Funds proportionate share of the Portfolios allocated expenses, (excluding distribution fees) for each class of the Fund do not exceed 0.60%, based on the average net assets of each class (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until October 31, 2017. Total expenses waived or paid are not subject to recapture subsequent to the Funds fiscal year end. In addition, in efforts to prevent a negative yield, FT Services, Distributors and Investor Services have voluntarily agreed to waive or limit their respective fees, assume as their own expense certain expenses otherwise payable by the Fund and if necessary, make a capital infusion into the Fund such that no class returns a negative yield to its shareholders. This resulted in additional waivers and expense reimbursements of $1,300,148 for the period ended December 31, 2016. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by FT Services, Distributors and Investor Services, at any time, and without further notice. Total expenses waived or paid are not subject to recapture subsequent to the Funds fiscal year end. There is no guarantee that the Fund will be able to avoid a negative yield. 16 Semiannual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Franklin Templeton U.S. Government Money Fund (continued) 4. Income Taxes At December 31, 2016, the cost of investments for book and income tax purposes was the same. 5. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2016, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. 6. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 7. Subsequent Events The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. franklintempleton.com Semiannual Report 17 THE MONEY MARKET PORTFOLIOS Financial Highlights The U.S. Government Money Market Portfolio Six Months Ended December 31, 2016 Year Ended June 30, (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period. $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations: Net investment income (loss) 0.001 0.001 — — — (—) a Net realized and unrealized gains (losses) a — Total from investment operations 0.001 0.001 — a — a — a — a Less distributions from net investment income. (0.001 ) (0.001 ) — Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return b 0.09 % 0.07 % —% —% —% —% Ratios to average net assets c Expenses before waiver and payments by affiliates 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % Expenses net of waiver and payments by affiliates d 0.15 % 0.13 % 0.09 % 0.08 % 0.13 % 0.13 % Net investment income (loss) 0.18 % 0.06 % —% —% —% (—)% e Supplemental data Net assets, end of period (000’s) $ 18,931,328 $ 22,324,993 $ 27,390,400 $ 23,491,469 $ 18,744,530 $ 14,065,932 a Amount rounds to less than $0.001 per share. b Total return is not annualized for periods less than one year. c Ratios are annualized for periods less than one year. d Benefit of expense reduction rounds to less than 0.01%. e Rounds to less than 0.01%. 18 Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS Statement of Investments, December 31, 2016 (unaudited) The U.S. Government Money Market Portfolio Principal Amount Value Investments 103.0% U.S. Government and Agency Securities 82.6% a FFCB, 1/11/17 $ $ 1/12/17 1/17/17 1/19/17 2/01/17 2/02/17 a FHLB, 1/03/17 1/04/17 1/06/17 1/09/17 1/11/17 1/13/17 1/18/17 1/20/17 1/25/17 2/01/17 2/02/17 2/03/17 2/06/17 2/15/17 2/17/17 2/22/17 2/24/17 2/28/17 3/24/17 3/29/17 4/03/17 a FHLMC, 1/03/17 1/04/17 1/05/17 1/10/17 1/19/17 1/20/17 1/23/17 1/30/17 1/31/17 2/06/17 2/14/17 2/27/17 a FNMA, 1/03/17 1/04/17 1/09/17 1/11/17 1/17/17 1/18/17 2/01/17 franklintempleton.com Semiannual Report 19 THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) Principal Amount Value Investments (continued) U.S. Government and Agency Securities (continued) a U.S. Treasury Bill, 1/05/17 $ 700,000,000 $ 699,974,389 1/12/17 200,000,000 199,978,000 1/19/17 650,000,000 649,872,000 1/26/17 500,000,000 499,839,930 2/02/17 550,000,000 549,796,444 2/09/17 259,535,000 259,416,705 2/16/17 500,000,000 499,688,861 3/02/17 110,830,000 110,722,836 3/09/17 80,050,000 79,979,978 3/16/17 150,000,000 149,833,500 3/30/17 350,000,000 349,558,167 4/06/17 250,000,000 249,676,736 4/13/17 200,000,000 199,719,500 4/20/17 150,000,000 149,786,542 4/27/17 200,000,000 199,610,111 5/04/17 250,000,000 249,572,917 5/11/17 250,000,000 249,517,014 5/25/17 126,060,000 125,754,935 6/29/17 52,080,000 51,909,091 10/12/17 100,000,000 99,463,556 11/09/17 50,000,000 49,698,833 U.S. Treasury Note, 0.50%, 4/30/17 250,000,000 249,976,873 Total U.S. Government and Agency Securities (Cost $15,643,649,039) 15,643,649,039 b Repurchase Agreements 20.4% Barclays Capital Inc., 0.48%, 1/03/17 (Maturity Value $40,002,133) Collateralized by U.S. Treasury Note, 1.75%, 12/31/20 (valued at $41,359,209) 40,000,000 40,000,000 Deutsche Bank Securities Inc., 0.45%, 1/03/17 (Maturity Value $25,001,250) Collateralized by a U.S. Treasury Bill, 3/09/17 - 12/07/17; U.S. Treasury Bond, 0.599% - 8.875%, 1/31/17 - 2/15/20; U.S. Treasury Index Linked Note, 2.375%, 1/15/17; and U.S. Treasury Note, 0.625% - 3.625%, 4/30/17 - 2/15/21 (valued at $25,500,021) 25,000,000 25,000,000 Federal Reserve Bank, 0.50%, 1/03/17 (Maturity Value $3,400,188,889) Collateralized by U.S. Treasury Bond, 3.00%, 5/15/42; and U.S. Treasury Note, 3.625%, 2/15/20 (valued at $3,400,188,914) 3,400,000,000 3,400,000,000 Goldman Sachs & Co., 0.42%, 1/03/17 (Maturity Value $125,005,833) Collateralized by U.S. Treasury Note, 3.625%, 2/15/20 (valued at $127,596,459) 125,000,000 125,000,000 HSBC Securities Inc., 0.37%, 1/03/17 (Maturity Value $225,009,250) Collateralized by U.S. Government and Agency Securities, 0.875% - 5.375%, 6/12/17-12/13/19 (valued at $229,504,538) 225,000,000 225,000,000 20 Semiannual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) Principal Amount Value b Repurchase Agreements (continued) Merrill Lynch, Pierce, Fenner & Smith Inc., 0.45%, 1/03/17 (Maturity Value $43,052,153) Collateralized by U.S. Treasury Note, 1.50%, 5/31/20 (valued at $43,955,523) $ $ Total Repurchase Agreements (Cost $3,858,050,000) Total Investments (Cost $19,501,699,039) 103.0% Other Assets, less Liabilities (3.0)% ) Net Assets 100.0% $ See Abbreviations on page 28. a The security was issued on a discount basis with no stated coupon rate. b See Note 1(b) regarding repurchase agreements. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 21 THE MONEY MARKET PORTFOLIOS Financial Statements Statement of Assets and Liabilities December 31, 2016 (unaudited) The U.S. Government Money Market Portfolio Assets: Investments in securities, at amortized cost $ 15,643,649,039 Repurchase agreements, at value and cost 3,858,050,000 Total investments $ 19,501,699,039 Cash 131,795,407 Receivables from interest 318,843 Total assets 19,633,813,289 Liabilities: Payables: Investment securities purchased 699,993,194 Management fees 2,391,122 Accrued expenses and other liabilities 101,428 Total liabilities 702,485,744 Net assets, at value $ 18,931,327,545 Net assets consist of: Paid-in capital $ 18,931,322,825 Accumulated net realized gain (loss) 4,720 Net assets, at value $ 18,931,327,545 Shares outstanding 18,931,324,424 Net asset value per share $ 1.00 22 Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statement of Operations for the six months ended December 31, 2016 (unaudited) The U.S. Government Money Market Portfolio Investment income: Interest $ 32,126,053 Expenses: Management fees (Note 3a) 14,554,205 Custodian fees (Note 4) 91,623 Reports to shareholders 4,655 Professional fees. 116,789 Other 34,607 Total expenses 14,801,879 Expense reductions (Note 4) (141,368 ) Net expenses 14,660,511 Net investment income 17,465,542 Net realized gain (loss) from investments 801 Net increase (decrease) in net assets resulting from operations $ 17,466,343 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 23 THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statements of Changes in Net Assets The U.S. Government Money Market Portfolio Six Months Ended December 31, 2016 Year Ended (unaudited) June 30, 2016 Increase (decrease) in net assets: Operations: Net investment income $ 17,465,542 $ 14,872,660 Net realized gain (loss) 801 2,619,294 Net increase (decrease) in net assets resulting from operations 17,466,343 17,491,954 Distributions to shareholders from net investment income (17,465,542 ) (14,872,660 ) Capital share transactions (Note 2) (3,393,666,293 ) (5,068,026,490 ) Net increase (decrease) in net assets (3,393,665,492 ) (5,065,407,196 ) Net assets (there is no undistributed net investment income at beginning or end of period): Beginning of period. 22,324,993,037 27,390,400,233 End of period $ 18,931,327,545 $ 22,324,993,037 24 Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com THE MONEY MARKET PORTFOLIOS Notes to Financial Statements (unaudited) The U.S. Government Money Market Portfolio 1. Organization and Significant Accounting Policies The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one portfolio, The U.S. Government Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The shares of the Portfolios are issued in private placements and are exempt from registration under the Securities Act of 1933. The following summarizes the Portfolio’s significant accounting policies. a. Financial Instrument Valuation Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolio’s Board of Trustees (the Board), the Portfolio’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Portfolio’s valuation policies and procedures, which are approved annually by the Board. b. Repurchase Agreements The Portfolio enters into repurchase agreements, which are accounted for as a loan by the Portfolio to the seller, collateralized by securities which are delivered to the Portfolio’s custodian. The fair value, including accrued interest, of the initial collateralization is required to be at least 102% (if the counterparty is a bank or broker-dealer) or 100% (if the counterparty is the Federal Reserve Bank of New York) of the dollar amount invested by the Portfolio, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Portfolio, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Portfolio may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Portfolio in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. All repurchase agreements held by the Portfolio at period end, as indicated in the Statement of Investments, had been entered into on December 30, 2016. c. Income Taxes It is the Portfolio’s policy to qualify as a regulated investment company under the Internal Revenue Code. The Portfolio intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Portfolio may recognize an income tax liability related to its uncertain tax positions under U.S. GAAP when the uncertain tax position has a less than 50% probability that it will be sustained upon examination by the tax authorities based on its technical merits. As of December 31, 2016, the Portfolio has determined that no tax liability is required in its financial statements related to uncertain tax positions for any open tax years (or expected to be taken in future tax years). Open tax years are those that remain subject to examination and are based on each tax jurisdiction’s statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions from net realized capital gains are recorded on the ex-dividend date. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. franklintempleton.com Semiannual Report 25 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) 1. Organization and Significant Accounting Policies (continued) e. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Portfolio, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At December 31, 2016, there were an unlimited number of shares authorized (without par value). Transactions in the Portfolio’s shares at $1.00 per share were as follows: Six Months Ended Year Ended December 31, 2016 June 30, 2016 Shares sold $ 18,707,182,896 $ 42,309,318,184 Shares issued in reinvestment of distributions 17,467,304 14,875,438 Shares redeemed (22,118,316,493 ) (47,392,220,112 ) Net increase (decrease) $ (3,393,666,293 ) $ (5,068,026,490 ) 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors, and/or trustees of Franklin U.S. Government Money Fund, Franklin Templeton U.S. Government Money Fund, Institutional Fiduciary Trust, and of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Portfolio pays an investment management fee to Advisers of 0.15% per year of the average daily net assets of the Portfolio. b. Transfer Agent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Portfolio and is not paid by the Portfolio for the services. 26 Semiannual Report franklintempleton.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) c. Waiver and Expense Reimbursements In efforts to prevent a negative yield, Advisers has voluntarily agreed to waive or limit fees, assume as its own expense certain expenses otherwise payable by the Portfolio and if necessary, make a capital infusion into the Portfolio. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. Total expenses waived or paid are not subject to recapture subsequent to the Portfolio’s fiscal year end. There is no guarantee that the Portfolio will be able to avoid a negative yield. There were no expenses waived during the period ended December 31, 2016. d. Other Affiliated Transactions At December 31, 2016, the shares of Portfolio were owned by the following entities: Percentage of Outstanding Shares Shares Institutional Fiduciary Trust – Money Market Portfolio 15,916,488,803 84.1 % Franklin U.S. Government Money Fund 2,705,830,733 14.3 % Franklin Templeton Money Fund Trust — Franklin Templeton U.S. Government Money Fund 309,004,888 1.6 % 18,931,324,424 100.0 % 4. Expense Offset Arrangement The Portfolio has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Portfolio’s custodian expenses. During the period ended December 31, 2016, the custodian fees were reduced as noted in the the Statement of Operations. 5. Income Taxes At December 31, 2016, the cost of investments for book and income tax purposes was the same. 6. Fair Value Measurements The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolio’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities were valued using Level 2 inputs. franklintempleton.com Semiannual Report 27 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) 6. Fair Value Measurements (continued) For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2016, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 7. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Portfolios financial statements and related disclosures. 8. Subsequent Events The Portfolio has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FFCB Federal Farm Credit Bank FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corp. FNMA Federal National Mortgage Association 28 Semiannual Report franklintempleton.com FRANKLIN TEMPLETON MONEY FUND TRUST FRANKLIN TEMPLETON U.S. GOVERNMENT MONEY FUND Shareholder Information Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust, on behalf of the Fund, files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. franklintempleton.com Semiannual Report 29 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committeeof Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON MONEY FUND TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date February 24, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date February 24, 2017 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date February 24, 2017
